Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, filed on 10/21/22, have been fully considered but they are not persuasive. 
The Remark asserted the following:

    PNG
    media_image1.png
    511
    653
    media_image1.png
    Greyscale

	In response to the above argument, the term “peripheral direction” is understood as circumferential direction (i.e. for the term “periphery” see thesaurus/synonyms: circumference).
Each of the Asao and Egashira refs respectively discloses a stator unit having coils comprising protruding portions, projecting out from the stator core’s axial end, are bent in the peripheral/circumferential direction.  The circumferentially bent portions are oblique portions.

    PNG
    media_image2.png
    489
    792
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    550
    1150
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    470
    700
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    877
    889
    media_image5.png
    Greyscale

Clearly, as the included Figures with annotations, each of the Asao and Egashira refs respectively discloses a stator unit having coils comprising protruding portions, projecting out from the stator core’s axial end, are bent in the peripheral/circumferential direction.  The circumferentially bent portions are oblique portions.  
Egashira particularly teaches a temperature detector (50) is sandwiched between adjacent oblique portions (i.e. the adjacent protruding portions being bent in a circumferential direction).


    PNG
    media_image6.png
    455
    792
    media_image6.png
    Greyscale

	The Asao stator comprises a stator unit having coils comprising protruding portions, projecting out from the stator core’s axial end, are bent in the peripheral/circumferential direction, wherein the circumferentially bent portions are oblique portions.  
The Egashira important teaching particularly teaches a temperature detector is arranged such that the temperature detector is sandwiched between the stator coils’ adjacent oblique portions, i.e. protruding portions that are projecting out from the stator core’s axial end and being bent in the peripheral/circumferential direction.
Thus, the combined teaching of Asao and Egashira does disclosed the claimed invention.
In conclusion, the argument is found not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over ASAO et al (US 20020011753, herein ‘Asao’) in view of EGASHIRA et al (US 20200067364, herein ‘Egashira’).
Asao discloses a stator unit of a rotary electric machine (Figs. 1-6), the stator unit comprising: a stator including a stator core [15] having a substantially annular shape, and a coil [160] assembled to the stator core; wherein, as shown in fig. 6, the stator core includes a plurality of teeth protruding toward an inner side in a radial direction at predetermined intervals along a peripheral direction, and a plurality of slots formed between adjacent teeth, wherein, as shown in figs. 5-6, the coil includes a plurality of segment conductors [31] inserted into each of the plurality of slots, wherein the segment conductor includes: a leg portion arranged inside the slot and extending substantially linearly in an axial direction; and an oblique portion protruding toward an outer side in the axial direction of one end surface of the stator core in the axial direction from one end portion of the leg portion in the axial direction, and extending obliquely in the peripheral direction.
As shown in fig. 2 and described in para [0065], wherein a distance between oblique portions which is a distance between the oblique portions of the one segment conductor and the other segment conductor, at about the joined ends, shorter than a distance between base end portions which is a distance between the one segment conductor and the other segment conductor in the one end surface of the stator core in the axial direction.

    PNG
    media_image7.png
    504
    883
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    540
    1276
    media_image8.png
    Greyscale

 Asao substantially discloses the claimed stator unit, except for a thermistor fixed to the coil, and wherein the thermistor is fixed to the coil by being sandwiched between the oblique portion of a predetermined segment conductor and the oblique portion of a segment conductor which is adjacent to the predetermined segment conductor in the peripheral direction, and wherein a length of the thermistor in a direction sandwiched by the oblique portions of the segment conductors is equal to or greater than the distance between oblique portions and less than the distance between base end portions, as in claims 1-2.
Egashira, however, teaches a stator unit [10] (figs. 16-22) comprising a stator including a stator core [11] having a substantially annular shape, and a coil [21] assembled to the stator core; wherein, as shown in fig. 6, the stator core includes a plurality of teeth protruding toward an inner side in a radial direction at predetermined intervals along a peripheral direction, and a plurality of slots formed between adjacent teeth, wherein, as shown in figs. 5-6, the coil includes a plurality of segment conductors [19] inserted into each of the plurality of slots, wherein a thermistor [50] fixed to the coil, and wherein the thermistor [50] is fixed to the coil by being sandwiched between the oblique portion of a predetermined segment conductor and the oblique portion of a segment conductor which is adjacent to the predetermined segment conductor in the peripheral direction (see fig. 22, para [0102]). 
Clearly, each of the Asao and Egashira refs respectively discloses a stator unit having coils comprising protruding portions, projecting out from the stator core’s axial end, are bent in the peripheral/circumferential direction.  The circumferentially bent portions are oblique portions.

    PNG
    media_image2.png
    489
    792
    media_image2.png
    Greyscale
 
    PNG
    media_image4.png
    470
    700
    media_image4.png
    Greyscale



    PNG
    media_image3.png
    550
    1150
    media_image3.png
    Greyscale


    PNG
    media_image5.png
    877
    889
    media_image5.png
    Greyscale


As the above included Figures with annotations, each of the Asao and Egashira refs respectively discloses a stator unit having coils comprising protruding portions, projecting out from the stator core’s axial end, are bent in the peripheral/circumferential direction, wherein the circumferentially bent portions are defined as the oblique portions.  
Egashira particularly teaches a temperature detector (50) is sandwiched between adjacent oblique portions (i.e. the adjacent protruding portions being bent in a circumferential direction).

    PNG
    media_image6.png
    455
    792
    media_image6.png
    Greyscale

	The Asao stator comprises a stator unit having coils comprising protruding portions, projecting out from the stator core’s axial end, are bent in the peripheral/circumferential direction, wherein the circumferentially bent portions are oblique portions.  
The Egashira important teaching particularly teaches a temperature detector is arranged such that the temperature detector is sandwiched between the stator coils’ adjacent oblique portions, i.e. protruding portions that are projecting out from the stator core’s axial end and being bent in the peripheral/circumferential direction.
Therefore, it would have been obvious to one skilled in the art, before, the effective filing date of the present application, to modify the prior art stator by providing a thermistor being sandwiched between the  stator coils’ protruding portions, projecting out from the stator core’s axial end, are bent in the peripheral/circumferential direction, wherein the circumferentially bent portions are defined as the oblique portions.  Doing so would provide the stator with temperature detecting means to prevent thermally potential damage.
Furthermore, owing to the Asao prior art stator with the stator conductive bars being configured such that the distance between oblique portions which is a distance between the oblique portions of the one segment conductor and the other segment conductor, at about the joined ends, shorter than a distance between base end portions which is a distance between the one segment conductor and the other segment conductor in the one end surface of the stator core in the axial direction (see [0065]), and by applying the Egashira important teaching concepts, it would have been obvious to one skilled in the art, before, the effective filing date of the present application, to modify the prior art stator by configuring the thermistor’s length,  in a direction sandwiched by the oblique portions of the segment conductors, is equal to or greater than the distance between oblique portions and less than the distance between base end portions.  Doing so would enable the thermistor efficient and accurate performance as well as snugly fixed between the oblique portions of two adjacent segment conductors, while sure cooling flow between base end portions of the segment conductors.  Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233); as well as it has been held that a change in size or shape is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 105 USPQ 237 (CCPA 1955)) (emphasis added).  In this instant case, the general conditions of a claim are disclosed in the prior art, i.e. Egashira discloses a thermistor being fixed to the coil by being sandwiched between the oblique portion of a predetermined segment conductor and the oblique portion of a segment conductor which is adjacent to the predetermined segment conductor in the peripheral direction, discovering the optimum or workable ranges of the thermistor’s length and/or changing size/shape (i.e. length) of the thermistor, involves only routine skill in the art.
Asao discloses the stator segment conductors, for improving insulation (see [0065]), is impregnated with varnish at the joint-side coil end.  The gap between the respective segment conductors, which are inclined in the axial direction of the stator, can be easily filled with varnish, the varnish can be easily held therebetween, and the insulation of the segments can be more improved.  Those skilled in the art would understand that the Asao important teaching concept is by coating/impregnating  the joint-side coil ends, i.e. joint-side coil ends of the adjacent segment conductors, would improve electrical insulating.  Hence, by applying this important concept, it would have been obvious to one skilled in the art, before, the effective filing date of the present application, to modify the prior art stator of Asao and Egashira by providing a resin coating/impregnating on the thermistor and the sandwiching portions of joint-side coil end that sandwich the thermistor.  Doing so would provide both mechanical and electrical support/protection for the thermistor and the segment conductors.
RE the method claimed language, because the combined teaching of Asao and Egashira discloses detailed components and their structurally relations, i.e. their features and/or positions with respect to one another, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to derive a method of manufacturing such prior art stator unit because the method of making is a counter-part of the structural device itself.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Asao and Egashira, as applied in the base claims, further in view of JP 3196738 (herein JP’738).
Each of Asao and Egashira discloses the stator coils’ oblique portions of the predetermined segment conductor and the adjacent segment conductor are bent in the peripheral direction, wherein the oblique portions of the predetermined segment conductor and the adjacent segment conductor that bend and extend toward a direction approaching each other or away from each other in the peripheral direction of the stator core and front end portions of the predetermined segment conductor and the adjacent segment conductor that extend toward the outer side in the axial direction of the stator core are formed, as in claims 7-8, except for the limitations: in the oblique portion forming step, a front end portion of the protruding portions of the predetermined segment conductor and the adjacent segment conductor are rotated relative to the stator core in the peripheral direction while approaching the stator core in the axial direction so that the oblique portions of the predetermined segment conductor and the adjacent segment conductor are bent in the peripheral direction.
JP’738 teaches stator manufacturing method comprising:

    PNG
    media_image9.png
    553
    1434
    media_image9.png
    Greyscale

 a step of in the oblique portion forming step, a front end portion of the protruding portions of the predetermined segment conductor and the adjacent segment conductor are rotated relative to the stator core, via the jig (5), in the peripheral direction while approaching the stator core in the axial direction so that the oblique portions of the predetermined segment conductor and the adjacent segment conductor are bent in the peripheral direction.  Particularly the twisting jig (5: 41 to 544) able to be rotatable in any circumferential direction (see para [0011]), such that in the oblique portion forming step, the twisting jig (5) would be able to form the oblique portions of the predetermined segment conductor and the adjacent segment conductor that bend and extend toward a direction approaching each other or away from each other in the peripheral direction of the stator core, as in the Asao and Egashira discloses the stator units, and front end portions of the predetermined segment conductor and the adjacent segment conductor that extend toward the outer side in the axial direction of the stator core are formed.
Hence, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the method of manufacturing the stator unit by employing a multi-circumferential direction rotatable jig such that in the oblique portion forming step, a front end portion of the protruding portions of the predetermined segment conductor and the adjacent segment conductor are rotated relative to the stator core in the peripheral direction while approaching the stator core in the axial direction so that the oblique portions of the predetermined segment conductor and the adjacent segment conductor are bent in the peripheral direction, as taught by JP’738.  Doing so would facilitate the winding configuration, particularly in the oblique portion forming step (i.e. bending the protrusion portions in circumferential direction), for the stator unit.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834